Opinion issued August 23, 2012.




                                  In The

                           Court of Appeals
                                  For The

                        First District of Texas
                         ————————————
                           NO. 01-12-00130-CV
                         ———————————
                     TEXAS CITY, TEXAS, Appellant

                                    V.

                    KELLY C. ROTHROCK, Appellee



                  On Appeal from the 212th District Court
                         Galveston County, Texas
                     Trial Court Cause No. 10CV3416


                       MEMORANDUM OPINION
      Appellant has filed a motion to dismiss the appeal. No opinion has issued.

Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                        2